Affirmed and Opinion Filed December 20, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00484-CV

CHLOE’S CONCEPTS, LLC, ROBERT CONNER AND SARAH CONNER,
                        Appellants
                           V.
              CLEAR RAINBOW, INC., Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-18789

                         MEMORANDUM OPINION
                  Before Justices Molberg, Nowell, and Goldstein
                            Opinion by Justice Nowell
      This is an appeal from the denial of a motion for new trial following a no-

answer default judgment. We conclude appellants failed to show their failure to

answer the lawsuit was not intentional or the result of conscious indifference.

Therefore, the trial court did not abuse its discretion by denying the motion for new

trial. We affirm the trial court’s judgment.

                                      Background

      Clear Rainbow, Inc. sued Chloe’s Concepts, LLC, Robert Conner, Sarah

Conner, and other defendants for breach of two promissory notes. The other
defendants are not parties to this appeal. The defendants were served but did not

answer the lawsuit. Clear Rainbow filed a motion for default judgment supported by

affidavits from its president and its attorney. The trial court rendered a default

judgment against all defendants on January 27, 2020. Chloe’s Concepts, Robert

Conner, and Sarah Conner filed a motion for new trial to set aside the default

judgment under the standards set forth in Craddock v. Sunshine Bus Lines, Inc., 133

S.W.2d 124, 126 (Tex. 1939). The motion was overruled by operation of law without

a hearing.

      In its petition, Clear Rainbow alleged that Chloe’s Concepts and Robert

Conner signed promissory notes in the amounts of $117,500.00 and $50,000.00 on

February 18, 2014. On April 11, 2015, Brickyard Enterprises and Mark Aiken

assumed the obligations on the notes by executing a Consent and Assumption

Agreement (assumption agreement) with Chloe’s Concepts and Robert Conner.

Clear Rainbow consented to the assumption but did not release Chloe’s Concepts or

Robert Conner from their obligations on the notes. Clear Rainbow alleged

insufficient payments were made on the notes, that the notes had been accelerated,

and the total balance due and owing was $137,325.90. Clear Rainbow sought post-

maturity interest at the rate of ten percent per annum from the accelerated maturity

date of March 11, 2019 and attorney’s fees.

      Clear Rainbow also alleged that Chloe’s Concepts forfeited its right to do

business on January 26, 2019 for failure to file a report or pay a tax or penalty. It
                                        –2–
further alleged that the claims made the basis of this lawsuit were created or incurred

on March 11, 2019, and, pursuant to tax code section 171.251, each officer and

director of Chloe’s Concepts was liable for debts created or incurred after the report,

tax, or penalty became due. Clear Rainbow asserted Sarah Conner was an officer or

director of Chloe’s Concepts at the time the debt was created or incurred. Copies of

the notes and assumption agreement were attached to the petition. The petition also

included requests for admissions and for disclosures.

      When the defendants failed to answer, Clear Rainbow filed a motion for

default judgment supported by the affidavit of its president, David Sheu, and an

affidavit for attorney’s fees. Attached to Sheu’s affidavit were several pages of

business records of Clear Rainbow. Sheu identified calculations of pre- and post-

maturity balances of “Defendants’ indebtedness” in those records. He stated that

based on the attached records, the defendants’ principal balance was $128,259.86

and prejudgment interest was $11,069.00.

      On January 27, 2020, the trial court signed a default judgment in favor of

Clear Rainbow against all defendants. The judgment recites the court considered

“the pleadings and other papers before the Court” and that “Plaintiff’s claim is

supported by the Affidavit of Plaintiff’s authorized representative attached to

Plaintiff’s Motion for Default Judgment and incorporated therein.” The court

rendered judgment for damages in the amount of $128,259.86, prejudgment interest

in the amount of $11,069.00, reasonable and necessary attorney’s fees in the amount
                                         –3–
of $4,010.22, conditional appellate attorney’s fees, costs of court, and post-judgment

interest.

       Appellants filed a motion for new trial supported by the declaration of Robert

Conner. He stated:

       I am a Defendant herein, the managing member of Chloe’s Concepts,
       LLC, and am married to Sarah Conner, both additional Defendants
       herein.
       I declare under penalty of perjury that the foregoing is true and correct,
       and also the following:

       1.    Immediately preceding the entry of the January 27, 2020 default
       judgment, on my own behalf and on behalf of the limited liability
       company and my wife, I was in discussions with Plaintiff’s counsel
       regarding a resolution which would not require court intervention and
       did not understand that we must file an answer to prevent a default
       judgment;

       2.     I believed during that time that the request for a money judgment
       was excessive, and that we could work out some other arrangements
       short of court involvement;

       3.     I did not know that counsel would seek a default while we were
       in discussions.

The motion for new trial was overruled by operation of law without a hearing.

       Appellants raise four issues on appeal. They contend the trial court abused its

discretion by denying the motion for new trial because they established all of the

Craddock factors, the trial court erred by granting the default judgment without a

hearing on damages, the claim presented was unliquidated and required proof of

damages, and the court erred by granting judgment against Sarah Conner because

she was not an obligor on the notes.

                                          –4–
                                 Standard of Review

      “[A] default judgment should be set aside and a new trial granted when the

defaulting party establishes that (1) the failure to appear was not intentional or the

result of conscious indifference, but was the result of an accident or mistake, (2) the

motion for new trial sets up a meritorious defense, and (3) granting the motion will

occasion no delay or otherwise injure the plaintiff.” Dolgencorp of Tex., Inc. v.

Lerma, 288 S.W.3d 922, 925 (Tex. 2009) (citing Craddock, 133 S.W.2d at 126); see

Sutherland v. Spencer, 376 S.W.3d 752, 754 (Tex. 2012). We review a trial court’s

refusal to grant a motion for new trial for abuse of discretion. See, Dolgencorp, 288

S.W.3d at 926; Cliff v. Huggins, 724 S.W.2d 778, 778 (Tex. 1987). A trial court

abuses its discretion if it fails to grant a new trial when all three elements of the

Craddock test are met. Dolgencorp, 288 S.W.3d at 926; Old Republic Ins. Co. v.

Scott, 873 S.W.2d 381, 382 (Tex. 1994). The defaulting defendant has the burden of

proving all three elements of the Craddock test before a trial court is required to

grant a motion for new trial. Scenic Mountain Med. Ctr. v. Castillo, 162 S.W.3d 587,

590 (Tex. App.—El Paso 2005, no pet.); Freeman v. Pevehouse, 79 S.W.3d 637,

641 (Tex. App.—Waco 2002, no pet.).

      “Consciously indifferent conduct occurs when ‘the defendant knew it was

sued but did not care.’” Sutherland, 376 S.W.3d at 755 (citing Fid. & Guar. Ins. v.

Drewery Constr. Co., Inc., 186 S.W.3d 571, 576 (Tex. 2006)). “Generally, ‘some

excuse, although not necessarily a good one, will suffice to show that a defendant’s

                                         –5–
failure to file an answer was not because the defendant did not care.’” Id. (citing In

re R.R., 209 S.W.3d 112, 115 (Tex. 2006)).

      In determining whether a failure to appear was due to intentional disregard or

conscious indifference, we must look to the knowledge and acts of the defendant.

Dir., State Employees Workers’ Comp. Div. v. Evans, 889 S.W.2d 266, 268 (Tex.

1994); Strackbein v. Prewitt, 671 S.W.2d 37, 38–39 (Tex. 1984). Where the factual

allegations in a movant’s affidavits are not controverted, it is sufficient that the

motion and affidavit set forth facts which, if true, would negate intentional or

consciously indifferent conduct. Strackbein, 671 S.W.2d at 38–39.

                                       Analysis

      Appellants argue they satisfied the first element of the Craddock test because

Robert Conner stated he thought he was working out a settlement that would make

court involvement unnecessary and did not understand they had to file an answer to

prevent a default.

      A mistake of law may satisfy the first element of Craddock. Bank One, Tex.,

N.A. v. Moody, 830 S.W.2d 81, 84 (Tex. 1992). However, “not every act of a

defendant that could be characterized as a mistake of law is sufficient excuse.”

Walker v. Gutierrez, 111 S.W.3d 56, 63 (Tex. 2003); see Holt Atherton Indus., Inc.

v. Heine, 835 S.W.2d 80, 83 (Tex. 1992) (uncontroverted affidavit that defendant

did not answer because it did not think it could be held liable was insufficient to

negate conscious indifference).

                                         –6–
          The defaulting party has the burden to present facts establishing all three parts

of the Craddock standard. Chapple v. Hall, No. 05-18-01209-CV, 2019 WL

2482628, at *2 (Tex. App.—Dallas June 14, 2019, no pet.). In Chapple, we said:

          [W]ith respect to the first Craddock element, Chapple’s motion asserted
          that Chapple was “unsophisticated in legal matters” and did not
          understand he was required to file an answer and thought he would
          receive a hearing notice before any judgment was rendered. Not
          understanding a citation and then doing nothing after being served does
          not constitute a mistake of law that is sufficient to meet the first
          Craddock element.

Id.

          The same reasoning applies here. Robert Conner stated that he did not

understand appellants must file an answer to prevent a default judgment, that he

believed they “could work out some other arrangements short of court involvement,”

and he did not know plaintiff’s counsel would seek a default while they were in

discussions. However, he did not dispute that appellants were served. Thus, the trial

court could reasonably conclude appellants knew they had been sued yet they failed

to respond to the lawsuit in some way. See id.

          Robert Conner’s declaration also states he was in discussions with plaintiff’s

counsel regarding a resolution that would not require court intervention.1 Settlement

negotiations may be a valid excuse for failing to answer where there is some basis

for the defendant to believe default would not be taken while negotiations were in


      1
     On appeal, appellants state that although the declaration states the discussions were with appellee’s
counsel, they were actually with appellee itself.
                                                  –7–
progress. See Diagnostic Clinic of Longview, P.A. v. Neurometrix, Inc., 260 S.W.3d

201, 205 (Tex. App.—Texarkana 2008, no pet.). Specifically, a defendant may

establish a lack of conscious indifference through evidence that statements made

during settlement negotiations caused him to believe that no default judgment would

be taken while the discussions were taking place. Id. at 205 & n.1 (noting that

parties’ settlement negotiations included that “there was to be no judgment entered

. . . so long as negotiations were taking place”); Gotcher v. Barnett, 757 S.W.2d 398,

402 (Tex. App.—Houston [14th Dist.] 1988, no writ) (concluding that settlement

negotiations were a valid excuse for failing to file an answer when, based on

settlement negotiations, the defendant believed that the plaintiff would dismiss the

lawsuit).

      Here, appellants produced no evidence of any statement by appellee that

would give them reason to believe that appellee would not take a default judgment.

See Meador v. Meador, No. 11-17-00235-CV, 2019 WL 3765218, at *3 (Tex.

App.—Eastland Aug. 8, 2019, pet. denied) (mem. op.) (affirming denial of motion

for new trial where appellant did not file answer even though he knew he had been

sued and presented no evidence he had reason to believe appellee would not take a

default judgment); Pentes Design, Inc. v. Perez, 840 S.W.2d 75, 79 (Tex. App.—

Corpus Christi 1992, writ denied) (“Pentes’ conclusory allegation that the lawsuit

was being ‘resolved on a semi-informal basis,’ together with the exhibits supposedly


                                         –8–
supporting this allegation, shows no indication of settlement or other excuse for [the]

failure to answer as required.”).

      We conclude appellants have not satisfied the first Craddock element. See

Craddock, 133 S.W.2d at 126. Consequently, the trial court did not abuse its

discretion by denying appellants’ motion for new trial. See Dolgencorp, 288 S.W.3d

at 926; Old Republic Ins. Co., 873 S.W.2d at 382. We overrule appellants’ first issue.

Because appellants failed to establish the first element of the Craddock test, we need

not address appellants’ fourth issue, which concerns whether Sarah Conner had a

meritorious defense to the claim. See TEX. R. APP. P. 47.1.

      Appellants’ second and third issues argue the claim for damages was

unliquidated and required the court to hold an evidentiary hearing to determine the

amount of damages.

      A no-answer default judgment operates as an admission of the material facts

alleged in the plaintiff’s petition, except for unliquidated damages. Holt Atherton

Indus., 835 S.W.2d at 83; Morgan v. Compugraphic Corp., 675 S.W.2d 729, 731

(Tex. 1984). Under rules of procedure 241 and 243, proof is required only with

respect to damages which are either unliquidated or not proven by a written

instrument. TEX. R. CIV. P. 241, 243.

      If a claim is unliquidated or not proved by an instrument in writing, the court

must hear evidence as to damages. TEX. R. CIV. P. 243. The requirement that the

court “hear evidence” may be satisfied by affidavits submitted in support of a motion
                                         –9–
for default judgment. See Tex. Commerce Bank v. New, 3 S.W.3d 515, 516–17 (Tex.

1999) (per curiam) (holding that, in no-answer default judgment, affidavits, as

unobjected-to hearsay, constitute probative evidence, thereby satisfying Rule 243’s

requirement for evidence of unliquidated damages); Ingram Indus., Inc. v. U.S. Bolt

Mfg., Inc., 121 S.W.3d 31, 36 (Tex. App.—Houston [1st Dist.] 2003, no pet.)

(holding affidavit in support of motion for default judgment satisfied Rule 243’s

hearing requirement without need of holding evidentiary hearing); Barganier v.

Saddlebrook Apartments, 104 S.W.3d 171, 173 (Tex. App.—Waco 2003, no pet.)

(holding evidence of unliquidated damages may be supplied by affidavits filed in

support of motion for default judgment).

      Here, Clear Rainbow submitted affidavits and documents as evidence of its

damages with the motion for default judgment. And the trial court found that

“Plaintiff’s claim is supported by the Affidavit of Plaintiff’s authorized

representative attached to Plaintiff’s Motion for Default Judgment and incorporated

therein.” Thus, even if Clear Rainbow’s damages are unliquidated, the trial court

heard evidence as to the amount of damages.

      On appeal, Appellants complain that the affidavit of Clear Rainbow’s

president does not state when default occurred but merely concludes the past due

amount was $128,259.86 and that prejudgment interest was $11,069.00. However,

“[t]estimony of the total amount due under a written instrument is legally sufficient

to support an award of that amount in a default judgment proceeding.” New, 3
                                        –10–
S.W.3d at 517. Further, Sheu’s statement is supported by the records attached to his

affidavit.2

        Appellants also contend that the calculations attached to Sheu’s affidavit are

not business records under evidence rule 803(6). TEX. R. EVID. 803(6). However,

this objection was not raised in the trial court and is not preserved for appeal. TEX.

R. APP. P. 33.1(a); TEX. R. EVID. 103(a); see also TEX. R. EVID. 802 (“Inadmissible

hearsay admitted without objection may not be denied probative value merely

because it is hearsay.”).

        We overrule appellants’ second and third issues.

                                               Conclusion

        Appellants have failed to show that the trial court abused its discretion by

denying the motion for new trial. We affirm the trial court’s judgment.




                                                      /Erin A. Nowell//
                                                      ERIN A. NOWELL
                                                      JUSTICE

200484f.p05




    2
      The payment schedules show the last payments on the notes were made in March 2017. On March 1,
2019, Clear Rainbow’s attorney sent a notice of default letter to appellants and gave them ten days to cure
the default or Clear Rainbow intended to accelerate the maturity of the notes. On August 12, 2019, the
attorney sent a demand letter for the accelerated debt and post-maturity interest in the amount of
$133,565.95. The documents also include prejudgment interest calculations.
                                                  –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

CHLOE’S CONCEPTS, LLC,                         On Appeal from the 68th Judicial
ROBERT CONNER AND SARAH                        District Court, Dallas County, Texas
CONNER, Appellants                             Trial Court Cause No. DC-19-18789.
                                               Opinion delivered by Justice Nowell.
No. 05-20-00484-CV           V.                Justices Molberg and Goldstein
                                               participating.
CLEAR RAINBOW, INC., Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee CLEAR RAINBOW, INC. recover its costs
of this appeal from appellants CHLOE’S CONCEPTS, LLC, ROBERT CONNER
AND SARAH CONNER.


Judgment entered this 20th day of December, 2021.




                                        –12–